UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 13-4747


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

YOUNIS EL SAYEDRI, a/k/a Younis Badri, a/k/a Younis
Abdulkarim Mohamed El Sayedri, a/k/a Younis Abdalkarim
Mohamed, a/k/a Younis Abdel Mohamed Badri, a/k/a Younis
Abdelkar Badri, a/k/a Youngish Elsayedri,

               Defendant - Appellant.



                            No. 13-4761


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

RUNEEN SABAR, a/k/a Runeen Mohamed Osman Sabar, a/k/a Maryam
Hasan Khariri, a/k/a Runeen Bar Mohamed Osman Sabar, a/k/a
Runeen Mohamed Osman Ali Sabar, a/k/a Runeen Mohamed Osman,
a/k/a Ariej Ali, a/k/a Ariej Mossman Ali Sabar,

               Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.        Anthony J. Trenga,
District Judge. (1:12-cr-00290-AJT-1; 1:12-cr-00290-AJT-2)
Submitted:   July 29, 2014              Decided:   August 22, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph   J.  McCarthy,   DELANEY,   MCCARTHY  &  COLTON,  P.C.,
Alexandria, Virginia; Gretchen L. Taylor, TAYLOR LAW COMPANY,
Fairfax, Virginia, for Appellants.       Dana J. Boente, United
States Attorney, C. Alexandria Bogle, Special Assistant United
States Attorney, Julia K. Martinez, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              After a jury trial, Younis El Sayedri (“El Sayedri”)

and    Runeen    Sabar      (“Sabar”),    were   convicted     of   one    count       of

conspiracy to commit immigration document fraud and aiding and

abetting      such   conduct,      in   violation   of    18   U.S.C.     §§    371,    2

(2012).       El Sayedri was also convicted of one count of passport

forgery, in violation of 18 U.S.C. § 1543 (2012), and one count

of making false statements, in violation of 18 U.S.C. § 1001

(2012).    We affirm.

              The appellants contend that the district court erred

in denying their motion for a judgment of acquittal.                       We review

de novo the district court’s denial of a Rule 29 motion.                         United

States v. Jaensch, 665 F.3d 83, 93 (4th Cir. 2011).                        “If there

is substantial evidence to support the verdict, after viewing

all of the evidence and the inferences therefrom in the light

most    favorable      to    the   Government,      the   court     must       affirm.”

United States v. Penniegraft, 641 F.3d 566, 572 (4th Cir. 2011)

(internal quotation marks omitted).                 “Substantial evidence is

that evidence which a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                United States v. Al Sabahi,

719    F.3d     305,     311    (4th     Cir.)   (internal      quotation        marks

omitted)), cert. denied, 134 S. Ct. 464 (2013).                     The court does

not “review the credibility of the witnesses and assume[s] that

                                           3
the jury resolved all contradictions in the testimony in favor

of the government.”      United States v. Foster, 507 F.3d 233, 245

(4th Cir. 2007).

          To   support   a   conviction   for   conspiracy   to   commit

immigration document fraud, the Government must prove beyond a

reasonable doubt that there was an agreement between two or more

persons to commit immigration document fraud, by agreeing to

present an application or document required by immigration laws

that will contain a false statement of a material fact and that

at least one of the conspirators engaged in an overt act in

furtherance of that agreement.         United States v. Archer, 671

F.3d 149, 154 & n.1 (2d Cir. 2011).

          We have reviewed the appellants’ claims and conclude

they are without merit.      Although the appellants contend that no

conduct relating to the charge began in 2000, as the indictment

alleged, the beginning date of the conspiracy is not an element

of the offense.    United States v. Queen, 132 F.3d 991, 999 (4th

Cir. 1997) (factfinder may find that the conspiracy started at

anytime within the alleged time frame).         Also, after reviewing

the record, we conclude that there was sufficient evidence to

support the conspiracy charge.      Likewise, regarding El Sayedri’s

other two convictions, we conclude that both are supported by

sufficient evidence.



                                   4
              The     appellants      also    challenge        the    district      court’s

denial of a motion for a mistrial, which we review for an abuse

of discretion.         United States v. Wallace, 515 F.3d 327, 330 (4th

Cir.    2008)    (discussing         motion       for   mistrial).          The    district

court’s       denial       “will     be   disturbed        only       under       the    most

extraordinary of circumstances.”                   United States v. Dorlouis, 107

F.3d 248, 257 (4th Cir. 1997).                We conclude that the appellants’

challenge to the district court’s denial of their motion for a

mistrial after a third defendant was dismissed from the case is

wholly without merit.

              We also conclude that the charges were properly joined

and    that     the    district       court       did   not    err     in    denying      the

appellants’         motion     for    a   severance,          as     the    charges      were

logically related to each other.                   See United States v. Cardwell,

433 F.3d 378, 385 (4th Cir. 2005).                      Finally, we conclude that

the court did not abuse its discretion when it denied the motion

for a mistrial after it granted a judgment of acquittal as to

some, but not all of the charges.                   See United States v. Hornsby,

666 F.3d 296, 311 (4th Cir. 2012).

              Accordingly, we affirm the convictions and sentences.

We    dispense      with     oral    argument      because     the    facts       and   legal

contentions      are    adequately        presented      in    the    materials         before

this Court and argument would not aid the decisional process.

                                                                                   AFFIRMED

                                              5